DETAILED ACTION
This Office Action is responsive to the Amendment filed 7 November 2022.  

Claims 1, 3, 6-10, 12, 13, 16, 18, 19, 22 and 26-31 are now pending.  The Examiner 

acknowledges the amendments to claims 1, 3, 7, 12, 16, 18, 19 and 22, as well as 

the cancellation of claims 14 and 15 and the addition of claims 30 and 31.  It is also 

noted that claim 19 does not properly indicate all current amendments made, however 

the claim will be treated as (and should be reflected in line 2 as) --by connecting--. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: at line 2 of claim 9, “and and/or” should apparently read –and/or--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-10, 12, 13, 16 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 30 recite the step of “the person…progressively focusing on the progressively smaller plurality of elements of the pathway to promote sleep of the person”.  Absent any direction as to whether or not the “progressively focusing” is implemented mentally or physically (such as with a finger), the specification is not enabling for how the step of “the person… progressively focusing on the progressively smaller plurality of elements of the pathway to promote sleep of the person” would be achieved.  Paragraphs [0012] and [0029] of the instant publication describe moving a finger a plurality of times over one or more shapes of a tactile region enabling and promoting a “deeper and deeper focus” on the components being explored, but this does not provide one of ordinary skill the ability to ascertain how “progressively focusing on the progressively smaller plurality of elements” would occur.  Further, “moving a finger a plurality of times over one or more shapes does not provide enough direction to a user, and undue experimentation would be required in an effort to make the connection between moving a finger over one or more shapes for “a plurality of times” and reaching some unknown level of “progressively focusing” on a progressively smaller plurality of elements to arrive at an equally unclear level of “deeper and deeper focus” which would inevitably vary from individual to individual.  Thus what might be required of one individual to achieve a level of “deeper and deeper focus” may not be remotely near what would be required of another individual to achieve such a level.  Thus, the outcome of such would be unpredictable from person to person.  Further, the specification lacks any direction or example of what might constitute “progressive focusing” as opposed to what is widely recognized as “focusing”.  Given the evidence as a whole, the disclosure does not satisfy the enablement requirement.    
Claims 12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites that the pathway is “at least….” followed by specific lengths, however no definite range is established (with the recitation of “at least”), which would cover an infinite amount of lengths/measurements beyond each recited length/measurement.  The specification as originally filed does not provide support for such claims.  
   Claim 16, conversely, provides a limitation of the tactile region representing percentages of the area of a given surface of the bedwear, which would encompass 0% (with the recitation “less than”), in which case the tactile region would not exist.  The specification as originally filed does not provide support for a scenario in which the textile region does not exist.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-10, 12, 13, 16, 19, 22 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At lines 8-10 of claim 1, it is unclear what constitutes “the person…progressively focusing on the progressively smaller plurality of elements of the pathway”.  For instance, it is unclear if this would constitute a mental step or a physical step (for instance with a finger).
Claim 7 at line 3 recites “…until the person develops focus and concentration”.  It is unclear when such focus would be arrived at as claim 1 appears to recite focus has already occurred with the recitation of “progressively focusing on” at lines 9-10.  
At line 3 of claim 7, it is unclear if “an element of the tactile region” is the same as or different than “a plurality of elements” recited at line 5 of claim 1.
At line 1 of claim 8, it is unclear if “bedwear worn by the person” is the same as or different than “bedwear that the person is wearing” recited at line 3 of claim 1.  For purposes of examination, they will be interpreted as the same bedwear.  
Claim 16 is also indefinite as it provides a limitation of the tactile region representing percentages of the area of a given surface of the bedwear, which would encompass 0% (with the recitation “less than”), in which case the tactile region would not exist.
Claim 16 at line 3 recites the limitation "the bedding".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 at line 3 recites the limitation "said bedding".  There is insufficient antecedent basis for this limitation in the claim.  
In claim 26, it is unclear if “the dots” are the same as or different than “the plurality of elements” recited in claim 1, though the dots would appear to be the plurality of elements based on the specification.  For purposes of examination, the dots will be construed as “the plurality of elements”. 
At line 2 of claim 30, “move moving” should be amended to reflect proper grammar.  
At lines 7-9 of claim 30, it is unclear what constitutes “the person…progressively focusing on the progressively smaller plurality of elements of the pathway”.  For instance, it is unclear if this would constitute a mental step or a physical step (for instance with a finger).
At line 3 of claim 31, it is unclear if “bed” is the same as or different than “a bed” recited at line 3 of claim 30. 
 
20.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

21.	Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limit the subject matter of claim 1, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1, 6-9, 12, 13, 16, 18, 19, 22 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over James (U.S. Pub. No. 2011/0056021).  Regarding claims 1, 6, 8, and 29, James discloses a method of aiding sleep (“the blanket…provides comfort to the child when sleeping” - Abstract), comprising a person seeking to sleep (child) using a finger to touch and move the finger over at least a part of a tactile region located on “bedwear” that the person is wearing (blankets being wearable and therefore deemed “bedwear”) (see Abstract; [0026] and Fig. 12), the tactile region comprising a pathway having a first end and a second end, the pathway decreasing in size in a direction from the first end to the second end to form a progressively smaller pathway (see spiral pathway with “98” at a first end of Fig. 12); and the person touching the pathway with the finger and maintaining contact with the pathway, which provides a decreasing size from the first end of the pathway to the second end (Fig. 12 and [0026]), “to promote sleep of the person” (intended use, though capable of as noted in the Abstract).   
However, James fails to disclose explicitly moving the finger from the first end toward the second end of the (spiral) pathway.  However, such would be obvious to one of ordinary skill in the art as James teaches stimulation of the person via touch [0026] and that other textures/subpanels exist along the decreasing spiral (Fig. 12 and [0026]) which would imply that a person would trace the spiral from the first end to the second end in order to experience the various textures presented along the way (Fig. 12 and [0026]).   And while James discloses focusing on, and maintaining contact with the pathway to experience various textures to achieve physical stimulation ([0026] and [0055]), James fails to disclose explicitly that the person progressively focuses on elements of the pathway.  However, such would be obvious to one of ordinary skill in the art as James discloses various textures/shapes/fabrics along the spiral pathway (Figs. 12, [0026] and [0055]) and running a finger along the patterned, spiral, textured areas, elements of the spiral pathway would be realized.  
However, James fails to disclose explicitly that the elements of the pathway decrease in size to form a progressively smaller plurality of elements.  Instead, James indicates that the various textures/shapes/graphics provide sensory stimulation to a user via touch [0026], wherein the various shapes include squares, circles and other abstract figures [0055].  Before the effective filing date of the claimed invention, it would have been an obvious to a person of ordinary skill in the art to incorporate “elements” of various shapes and decreasing size to produce the decreasing pathway as James discloses that various shapes and abstract figures may be used to stimulate touch sensation and clearly teaches that the pathway width decreases from one end to the other with the decreasing spiral of Fig. 12.  
Regarding claim 7, while James does not disclose explicitly that the person repeatedly moves the finger in a given manner over all or at least part of the tactile region until the person develops focus and concentration on an element of the tactile region, James makes such obvious as James discloses the textile region itself incorporates various shapes/characters/textures/figures for a child to explore to provide sensory stimulation  (Figs. 12, [0026] and [0055]), which enables improvement of focus and calmness, thereby aiding sleep.
Regarding claim 9, the tactile region is provided at a front, side, arm, leg and/or torso area of the bedwear at a location so as to be easily accessible to the finger of the person ([0026] and Abstract and Fig. 12 of James), the person is wearing the bedwear in bed and seeking to sleep ([0005], [0050] and Abstract of James).
Regarding claim 12, while James does not disclose explicitly that the pathway is at least 1 cm long, James makes such obvious as James discloses that the subpanels of the blankets contain the various textures/shapes/characters/figures for a child to touch/feel and interact with, and it is well-known that a finger width is around 2 cm, thus in order to trace fingers across such shapes/textures, such as the spiral, the shapes/figures/spiral pathway would need to be at least 1 cm for a user to feel the entirety of the shape/figure/pathway.  
Regarding claim 13, while James does not disclose explicitly that the pathway for the finger to trace that is less than 2 cm wide, James makes such obvious as James discloses that the subpanels of the blankets contain the various textures/shapes/characters/figures for a child to touch/feel and interact with, and it is well-known that a finger width is around 2 cm, thus in order to trace fingers across such shapes/textures, such as the spiral, the shapes/figures/spiral pathway would need to be less than 2 cm wide for the user to experience the entirety of each shape/texture/pathway.  Regarding claim 16, the tactile region of James (containing the spiral of Fig. 12) represents less than 25% of the area of a given surface of the bedwear (Figs. 2 and 12 and [0013]).  
Regarding claim 18, James discloses “bedwear” (see Abstract; Fig. 12 and claim 1 rejection above) comprising: a tactile region having a pathway having a first end and a second end, the pathway decreasing in size in a direction from the first end to the second end, said pathway having a spiral shape in the direction from the first end to the second end (see spiral pathway with “98” at a first end of Fig. 12), wherein the spiral shape decreases in size in the direction from the first end toward the second end (Fig. 12).  However, James fails to disclose explicitly that the shape which forms the decreasing pathway is that of dots.  Instead, James indicates that the various textures/shapes/graphics provide sensory stimulation to a user via touch [0026], wherein the various shapes include squares, circles (“dots”) and other abstract figures [0055].  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to incorporate circles/dots or other various shapes to produce the decreasing pathway as James discloses that various shapes and abstract figures may be used to stimulate touch sensation and further, Applicant discloses at [0183] that while a spiral arrangement of dots may provide a path for a finger to follow, other arrangements of shapes rather than dots can be utilized to provide a path for the finger to follow, thus providing no criticality or persuasive evidence for dots in particular.  
Regarding claim 19, James discloses modifying an existing “bedwear” (blanket; see Abstract; Fig. 12 and claim 1 rejection above) by connecting a patch (“lower right panel 32”) having a tactile region to said bedwear via embroidering/sewing (Fig. 12 and [0055]), the tactile region comprising: a pathway having a first end and a second end, the pathway decreasing in size in a direction from the first end to the second end, said pathway having a spiral shape in the direction from the first end to the second end (see spiral pathway with “98” at a first end of Fig. 12), wherein the spiral shape decreases in size in the direction from the first end toward the second end (Fig. 12).  However, James fails to disclose explicitly that the shape which forms the decreasing pathway is that of dots.  Instead, James indicates that the various textures/shapes/graphics provide sensory stimulation to a user via touch [0026], wherein the various shapes include squares, circles (“dots”) and other abstract figures [0055].  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to incorporate circles/dots or other various shapes to produce the decreasing pathway as James discloses that various shapes and abstract figures may be used to stimulate touch sensation and further, Applicant discloses at [0183] that while a spiral arrangement of dots may provide a path for a finger to follow, other arrangements of shapes rather than dots can be utilized to provide a path for the finger to follow, thus providing no criticality or persuasive evidence for dots in particular.  
Regarding claim 22, James discloses a “kit” comprising the bedwear (blanket) with multiple panels (“patches”) (Fig. 2 and [0013]).  However, James does not explicitly disclose instructions for using the patch(es).  Where the printed matter (“instructions”) and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.  In the instant application, the claim merely recites a kit containing the bedwear and instructions for using the patch. The instructions are not specifically limiting of the bedwear or the patch and thus James obviates the subject matter of claim 22.    
Regarding claim 26, while James discloses that the spiral shape of the pathway decreases in size in the direction from the first end toward the second end (Fig. 12), James fails to disclose explicitly that the shape of elements which forms the decreasing pathway is that of dots.  Instead, James indicates that the various textures/shapes/graphics provide sensory stimulation to a user via touch [0026], wherein the various shapes include squares, circles (“dots”) and other abstract figures [0055].  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to incorporate circles/dots or other various shapes to produce the decreasing pathway as James discloses that various shapes and abstract figures may be used to stimulate touch sensation and further, Applicant discloses at [0183] that while a spiral arrangement of dots may provide a path for a finger to follow, other arrangements of shapes rather than dots can be utilized to provide a path for the finger to follow, thus providing no criticality or persuasive evidence for dots in particular.  
Regarding claim 27, while James does not disclose explicitly that the “maintaining contact” with the finger is with at least one dot of the dots, James makes such obvious as James discloses that the maintaining of contact is with respect to the various shapes/pathways/graphics/textures to stimulate the sense of touch ([0026] and [0055]), and thus the various shapes/pathways/graphics/textures are what constitute at least one dot of the dots.  
Regarding claim 28, while James discloses moving the finger from the first end toward the second end of the (spiral) pathway to achieve physical stimulation ([0026] and [0055]), James fails to disclose explicitly moving the finger from the second end to the first end.  However, James would make such movement obvious as James teaches 
stimulation of the person via touch [0026] and that other textures/subpanels exist along the decreasing spiral (Fig. 12 and [0026]) which would imply that a person would trace the spiral from end to end in order to experience the various textures presented along the way (Fig. 12 and [0026]), regardless of a particular order.  Moreover, Applicant discloses at [0023]-[0025] that repeatedly moving a finger along a given direction and/or a reverse direction provides the sense of touch, as likewise disclosed by James with respect to movement from an end to an end.  Thus, Applicant has not provided criticality or persuasive evidence that starting at one end versus the other end provides an advantage or particular purpose.  
Regarding claim 30, James discloses a method of aiding sleep (“the blanket…provides comfort to the child when sleeping” - Abstract), comprising a person seeking to sleep (child) using a finger to touch and move the finger over at least a part of a tactile region located on bedding present on a bed (see Abstract; [0026] and Fig. 12), the tactile region comprising a pathway having a first end and a second end, the pathway decreasing in size in a direction from the first end to the second end to form a progressively smaller pathway (see spiral pathway with “98” at a first end of Fig. 12); and the person touching the pathway with the finger and maintaining contact with the pathway, which provides a decreasing size from the first end of the pathway to the second end (Fig. 12 and [0026]), “to promote sleep of the person” (intended use, though capable of as noted in the Abstract).   
However, James fails to disclose explicitly moving the finger from the first end toward the second end of the (spiral) pathway.  However, such would be obvious to one of ordinary skill in the art as James teaches stimulation of the person via touch [0026] and that other textures/subpanels exist along the decreasing spiral (Fig. 12 and [0026]) which would imply that a person would trace the spiral from the first end to the second end in order to experience the various textures presented along the way (Fig. 12 and [0026]).   And while James discloses focusing on, and maintaining contact with the pathway to experience various textures to achieve physical stimulation ([0026] and [0055]), James fails to disclose explicitly that the person progressively focuses on elements of the pathway.  However, such would be obvious to one of ordinary skill in the art as James discloses various textures/shapes/fabrics along the spiral pathway (Figs. 12, [0026] and [0055]) and running a finger along the patterned, spiral, textured areas, elements of the spiral pathway would be realized.  
However, James fails to disclose explicitly that the elements of the pathway decrease in size to form a progressively smaller plurality of elements.  Instead, James indicates that the various textures/shapes/graphics provide sensory stimulation to a user via touch [0026], wherein the various shapes include squares, circles and other abstract figures [0055].  Before the effective filing date of the claimed invention, it would have been an obvious to a person of ordinary skill in the art to incorporate “elements” of various shapes and decreasing size to produce the decreasing pathway as James discloses that various shapes and abstract figures may be used to stimulate touch sensation and clearly teaches that the pathway width decreases from one end to the other with the decreasing spiral of Fig. 12.  
Regarding claim 31, the tactile region is provided at a top, bottom, and/or side area of the bedding at a location so as to be easily accessible to the finger of the person ([0026] and Abstract and Fig. 12 of James), when the person is covered by the bedding in bed and seeking to sleep (intended use and not a positive recitation, however - [0005], [0050] and Abstract of James).

25.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over James (U.S. Pub. No.2011/0056021) in view of Gifford (see website reference by “Printful” (2016)).  Regarding claim 3, James discloses that the pathway defines raised textures/embroidery ([0026], [0055], [0016] and [0019]), however James fails to disclose explicitly that the pathway is raised by at least 0.1 mm relative to adjacent areas of the tactile region or a surrounding region around the tactile region.  Gifford discloses dimensions required to effect raised embroidery on various types of materials, wherein “beanies” comprise a material typically used to also construct blankets.  Gifford further discloses that the dimensions required for a raised embroider would be at least a minimum thickness of 1.3 mm for shapes (under subheading “Go Minimalist”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a raised embroider of at least 1.3 mm as taught by Gifford, on a soft material to be worn on the body of a person as suggested by James, as James necessitates textures/shapes on a worn article by raised embroidery which a user can feel and use to stimulate the sense of touch and Gifford discloses minimum dimensions for a raised embroider thickness is 1.3 mm for shapes.  
26.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over James (U.S. Pub. No.2011/0056021) in view of Burgio et al. (U.S. Pub. No. 2009/0156886).  Regarding claim 10, James discloses the invention as claimed, see rejection supra; however James fails to disclose wherein the method includes the step of a person listening to a sound recording instructing the person to touch the tactile region and move along it in a given manner.  Burgio et al. (hereinafter Burgio) teaches a method and system for providing therapy and relaxation to an individual (Abstract and [0008], wherein auditory stimulation may also be provided to the individual in the form of instructions enhancing a reduction in stress through a headset [0057].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate auditory instructions to a user as taught by Burgio, in a method of promoting sleep/focus as suggested by James as James discloses providing sound stimulation to a user [0053] and further that certain sensory inputs reduce stress in children [0005]. However, while James and Burgio do not explicitly disclose that the audio instructions entail instructing the individual to touch the tactile region and move along it in a given manner, such an instruction would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as James discloses that such a movement along the tactile region will induce a stimulating and comforting effect on an individual ([0002] and [0005]).   

Response to Arguments
27.	Applicant’s arguments filed 7 November 2022 with respect to the rejection of claims 1, 3, 6-10, 12-16 and 26-29 under 35 U.S.C. 112(a) have been fully considered and are not persuasive.  Applicant contends that the Office has failed to make out a prima facie case of enablement rejection as it has not met the burden of establishing non-enablement due to only considering one or more of the Wands factors in the enablement rejection.  However, this argument is not persuasive.  It is noted that the evidence, as a whole, was considered by the examiner, to arrive at the conclusion of the requirement of undue experimentation and thus non-enablement. The examiner chose to provide a few examples of such factors, though no requirement exists of enumerating each and every factor separately in the rejection.  Applicant further contends that the specification is enabling for moving a finger over a tactile region concentrating on an exploring finger leads to a deeper mental focus, and that gradual mental focus lead[s] to the onset of sleep through focusing on very subtle differences between elements.  However, this argument is not persuasive.  First, it is noted that the claim does not recite “concentrating” or focusing on an exploring finger (which leads to a deeper mental focus).  Second, as noted previously, the limitation of the person touching the pathway and focusing does not impart any particular limitation to the focusing itself.  And with respect to “deeper mental focus”, how would one of ordinary skill in the art know that they have arrived at “mental focus” and then how would one of ordinary skill in the art know that they have arrived at a “deeper mental focus?”  What would differentiate mental focus from deeper mental focus”?  And neither is recited in the claims, but the same question would be presented with the claim recitation of “progressively focusing”.  What would constitute “progressively focusing” and simply just “focusing” versus “progressively focusing”?  The specification does not provide any direction or working examples of how one of ordinary skill in the art would arrive at such answers to arrive at the claimed language.  
Regarding claim 12, Applicant contends that the specification as originally filed provides support for the lengths recited in claim 12, along with the claim, which provides its own support.  However, this argument is not persuasive.  While claim 12 (and the specification) may provide support for the particular lengths themselves, the rejection states that the claim does not provide support for the lengths covered by the recitation in the claim, which extend beyond those particular lengths given the inclusion of the phrase “at least”.  This recitation covers not only the particular length, but an infinite range of numbers/lengths beyond it.  
Regarding claim 16, Applicant contends that claim 16 is support as an area less than 1% “need not be zero and could be a fraction of a percent.”  However, this argument is not persuasive.  While Applicant’s statement that the area could be a fraction of a percent and need not be zero, the fact remains that the claim covers 0% with the recitation of “less than”.  In view of the foregoing, the rejection of claims 1, 3, 6-10, 12-16 and 26-29 under 35 U.S.C. 112(a) has been maintained.  

28.	Applicant’s arguments filed 7 November 2022 with respect to the rejection of claims 1, 3, 6-10, 12-16, 19, 22 and 26-29 under 35 U.S.C. 112(b) have been fully considered and are moot in view of the new grounds of rejection presented above in light of the amendments.    

29.	Applicant’s arguments filed 7 November 2022 with respect to the rejection of claims 1, 6-9, 12-16, 18, 19, 22 and 26-29 under 35 U.S.C. 103 citing James (‘021) have been considered and are not persuasive.  Regarding claim 1, Applicant contends that the characterizations of James greatly exaggerate beond the scope of what James discloses as the spiral of James is a single solid shape while the present application discloses a pathway composed of several smaller images.  However, this argument is not persuasive.  Nowhere in claim 1 (or any claim) does the instant application use the term “image” or reference the elements of the pathway as such.  Applicant further states that claim 1 has been amended to clearly claim a pathway consisting of a decreasing plurality of elements along the pathway’s length, however the phrase “consisting of” is not present in any of the claims and such a phrase would contrast with how the claim is currently interpreted (absent the recitation of “consisting of”).  Applicant also contends that Fig. 12 of James bears little if any resemblance to the pathways of the present invention, however such a broad statement amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant also contends that James does not teach a person to “touch and trace the shapes” (though not explicitly recited in the claims) as the shapes of James stimulate the eyes and brain to stimulate visual acuity and hand to eye coordination and thus meant to benefit a young child’s ability to see the shapes.  However, this argument is not persuasive.  James does not solely disclose stimulation for visual acuity as argued by Applicant.  James teaches, in various paragraphs, the use of such shapes/textures/elements/raised embroidery for touch stimulation ([0019], [0020], [0026], [0054], [0055] and [0062]), which is in addition to visual stimulation.  In fact, James references touch stimulation specifically with “specific touch…cognition” in [0020], which does not reference visual stimulation specifically.  And while Fig. 12 notes stimulation of viewing and touch sensation, [0026] (which is directed to Fig. 12), specifically teaches a variety of textures for “different touching and viewing sensations.” This particular paragraph also references strictly touch sensation in the last sentence with the recitation of a listing of various materials which comprise “appropriate textures” which “will be employed to stimulate the child’s fingers and sense of touch.”  Thus, Applicant’s further notion that modification of James would destroy its intended function is not persuasive as James does not reference stimulation of visual acuity solely.   Applicant further states that claim 1 has been amended to recite that the tactile region is of “bedwear” and not bedding, and thus James does not meet such a requirement as James is directed to a blanket, never labels the blanket as bedwear, and Applicant’s invention lists multiple examples of bedwear, which clearly distinguish bedwear from a blanket.  However, this argument is not persuasive.  First, a conventional, well-known definition of “bedwear” is not found, however it will be construed as something which can be worn to bed.  And while Applicant provides some examples of what might be considered as “bedwear,” this is merely a list of examples and not a clear, specific definition of what Applicant is defining as “bedwear,” particularly given that the claim does not appear to be defined elsewhere.  And such examples would not preclude a wearable blanket.  One of ordinary skill in the art would construe a combination (“bedwear”) of the two terms (“bed” “wear”) as noted above, to indicate something which can be worn to bed.  Given such, wearable blankets are well-known. Moreover, James would not need to “label” the disclosed blanket as “bedwear,” particularly given that no established definition of the term exists.  In view of the foregoing, the rejection of  1, 6-9, 12-16, 18, 19, 22 and 26-29 under 35 U.S.C. 103 citing James (‘021) has been maintained.  

30.	Regarding Applicant’s note of an Interview Request, Applicant is invited to call the examiner at the number listed, or submit an Automated Interview Request (AIR) form to bring such a request directly to the examiner’s attention, as stated in the paragraphs below.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791